Citation Nr: 9913857	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  93-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
due to bilateral spondylolysis at L5, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
spondylolisthesis due to bilateral spondylolysis at L5.  The 
RO assigned a noncompensable (zero percent) evaluation, 
effective as of November 1990.  The veteran disagreed with 
that decision as to the noncompensable evaluation assigned.  
In February 1996 and August 1997, the Board remanded the case 
to the RO for additional development.  That development has 
been completed by the RO, and the case is once again before 
the Board for appellate review.

In December 1996, during the pendency of this appeal, the RO 
granted an increased evaluation to 10 percent for the 
veteran's spondylolisthesis due to bilateral spondylolysis at 
L5.  Inasmuch as the grant of the 10 percent evaluation is 
not the maximum benefit under the rating schedule, the claim 
for an increased evaluation for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  Prior to June 24, 1996, the veteran's spondylolisthesis 
due to bilateral spondylolysis at L5 was manifested by 
complaints of pain, with objective findings of full range of 
motion and mild intervertebral disc syndrome.

2.  On June 24, 1996, the veteran's spondylolisthesis due to 
bilateral spondylolysis at L5 was exacerbated after he 
slipped and fell at work.  As a result, in October 1996, the 
veteran underwent a Gill procedure and bilateral lateral 
fusion of L5-S1 for his service-connected spondylolisthesis 
due to bilateral spondylolysis at L5.

3.  Since the veteran's work-related injury on June 24, 1996, 
this disability has been manifested by back pain, occasional 
radicular symptoms down the left leg, slight limitation of 
motion, and functional loss due to pain. 

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation prior to June 
24, 1996, for spondylolisthesis due to bilateral 
spondylolysis at L5 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 
4.40-4.46, 4.71a, Diagnostic Codes 5292, 5293 (1998).

2.  The criteria for a 20 percent evaluation since June 24, 
1996, for spondylolisthesis due to bilateral spondylolysis at 
L5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1995, the RO granted service connection for 
spondylolisthesis due to bilateral spondylolysis at L5, and 
assigned a noncompensable evaluation as of November 1990.  
The veteran disagreed with the noncompensable evaluation 
assigned.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the veteran's claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), which 
gives rise to the VA's duty to assist.  See Fenderson, 12 
Vet. App. at 127 (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The veteran has been afforded several 
VA medical examinations, and he did not indicate that any 
records exist which have not been associated with the claims 
file.  As such, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further duty to assist the veteran with the development of 
this claim is warranted.

In January 1995, the veteran was afforded a VA orthopedic 
examination to evaluate his spondylolisthesis due to 
bilateral spondylolysis at L5.  The veteran reported sharp 
low back pain with certain kinds of movement.  Pain would 
usually last from ten to fifteen minutes and would decrease 
if he got up and moved around.  He said that he was able to 
carry light objects without difficulty, but could only carry 
heavy objects once or twice before developing severe back 
pain.  He denied significant radiation, but reported 
occasional "zapping" pain down his left leg.  He related 
that he could drive an automobile for approximately one hour 
before the onset of low back pain.  

On examination, the veteran walked smoothly without apparent 
pain or discomfort.  He ambulated with a normal gait, was 
able to walk on his heels and toes, and had strong toe 
extensors bilaterally.  Range of motion testing showed 
forward flexion to 90 degrees, extension to 25 degrees, 
bilateral bending to 30 degrees, and bilateral rotation to 25 
degrees.  Pain was only present on forward flexion.  Deep 
tendon reflexes were 2+ at the knees and 1+ at the ankles.  
No sensory loss of either extremity was shown.  Firm 
palpation of the lower spine revealed a suggestion of step-
off at the L4-5/S1 level, although it was difficult to 
confirm due to the veteran's muscularity and mild obesity.  
Tenderness was present directly at the L4-5/S1 level to deep 
firm palpation.  The diagnosis was spondylolisthesis of the 
lower lumbar spine.  The examiner also concluded that the 
veteran's spondylolisthesis was secondary to a congenital or 
developmental abnormality, but was aggravated by his military 
service. 

Based on these findings, the February 1995 rating decision 
granted service connection for spondylolisthesis due to 
bilateral spondylolysis at L5.  In that decision, the RO 
assigned a noncompensable evaluation, effective as of 
November 1990.  In an August 1996 letter, the veteran's 
representative notified the RO of the veteran's disagreement 
with the noncompensable evaluation assigned.

A July 1996 treatment report from San Antonio Bone and Joint 
Clinic notes that the veteran reinjured his low back on June 
24, 1996, when he slipped and fell at work.  At that time, 
the veteran complained of increased low back pain with 
radiating symptoms down the left lower extremity.  
Examination revealed positive straight leg raising on the 
left at 35 to 40 degrees with pain of the left buttock.  
Bilateral reflexes were 3+ at the knees and 1+ at the ankles.  
Range of motion of the lumbosacral spine was markedly 
restricted in all planes.  The diagnoses were low back pain 
syndrome associated with spondylolisthesis of L5, grade II, 
and spondylolysis of L5, with L5 nerve root irritation toward 
the left.  

An October 1996 operative report from Baptist Memorial 
Healthcare System (BMHS) shows that the veteran underwent a 
Gill procedure and bilateral fusion of L5-S1.  The diagnosis 
was L5 radiculopathy, spondylolysis of L5, and 
spondylolisthesis of L5, grade I.  A November 1997 operative 
report from BMHS shows that the veteran underwent removal of 
pedicle, screws and rods from L5-S1 bilaterally and 
exploration of fusion of the right side.  That procedure 
revealed the fusion to be solid.  The diagnosis was status 
post Gill procedure, bilateral lateral fusion at L5-S1 and 
internal fixation.  

Following the initial procedure, a December 1996 rating 
decision granted a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
for the period from October 11, 1996, to December 1, 1996.  
Following the termination of the total evaluation, the RO 
granted an increased evaluation to 10 percent based on the 
retained hardware, effective as of December 1, 1996. 

A March 1998 VA examination report reveals an increase in the 
veteran's low back disability since his work-related injury 
in 1996 and subsequent fusion.  Examination of the veteran's 
back showed forward flexion to 60 degrees, extension to 20 
degrees, right rotation to 20 degrees, left rotation to 30 
degrees, and bilateral bending to 30 degrees.  Motor strength 
testing of the lower extremities showed cogwheeling activity 
related to his Waddell findings, which was noted to be 3/5.  
Flip testing was negative, but straight leg raising was 
positive.  Sensation was decreased in nonanatomic areas.  X-
rays disclosed a grade-I L5-S1 spondylolisthesis with a 
fusion mass at L5-S1 laterally on each side and bilateral 
spondylolysis.  The diagnosis was low back pain.  The 
examiner also noted that the veteran currently had pain with 
all activities of daily living, and was unable to lift and 
carry objects over five pounds.  The examiner thus determined 
that the veteran would be unable to carry out his duties at 
his current job as a custodian.  Conservative treatment was 
recommended, including intermittent non-steroidal, anti-
inflammatory medication, a low back brace, and low-level 
aerobic exercise.  The examiner also concluded that the 
veteran's low back disability exhibited excess fatigability 
due to the previous low back injury and surgery secondary to 
trunk musculature weakness and pain.

In September 1998, the RO determined that its rating decision 
of December 1996 was clearly and unmistakably erroneous in 
granting a temporary total evaluation under 38 C.F.R. § 4.30.  
That decision was based on the finding that the increase in 
disability following surgery was attributable to an 
intercurrent cause (i.e., the work-related injury sustained 
in June 1996).  The RO also determined that all prior rating 
decisions were clearly and unmistakably erroneous in not 
granting an effective date for service connection of January 
25, 1989, the day following the veteran's discharge from 
service. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The veteran's service-connected spondylolisthesis due to 
bilateral spondylolysis at L5 has been rated by analogy to 
Diagnostic Code 5293, which refers to intervertebral disc 
syndrome.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code 
provision, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome; a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; and a 40 percent evaluation is assigned 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief.  Finally, a 60 percent evaluation 
is contemplated with findings of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The Board also will evaluate the veteran's spondylolisthesis 
due to bilateral spondylolysis at L5 under the provisions of 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  This diagnostic code provides a 10 percent evaluation 
for slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  In addition, under 38 C.F.R. §§ 4.40 
and 4.45, the Board is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain, to the extent that they are supported by adequate 
pathology.  See Deluca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's service-connected low back 
disability warrants a 10 percent evaluation for the period 
prior to June 24, 1996.  The January 1995 VA examination 
report reveals that the veteran's low back disability was 
manifested by mild intervertebral disc syndrome.  The veteran 
denied significant radiation, but reported occasional 
"zapping" pain down his left lower extremity.  Thus, the 
Board finds that the veteran's occasional radiating pain 
warrants a 10 percent evaluation under Diagnostic Code 5293.  
This evidence, however, does not show that this disability 
warrants an evaluation in excess of 10 percent under 
applicable schedule criteria.  In particular, the January 
1995 examination report does not show this disability to be 
productive of more than mild intervertebral disc syndrome, as 
deep tendon reflexes were 2+ at the knees and 1+ at the 
ankles.  The veteran's low back also demonstrated full range 
of motion, with pain noted only on forward flexion.  
Accordingly, prior to June 24, 1996, the veteran's 
spondylolisthesis due to bilateral spondylolysis at L5 is 
most consistent with a 10 percent evaluation under Diagnostic 
Code 5293.

Since June 24, 1996, the veteran's low back disability is 
shown to be 20 percent disabling under Diagnostic Code 5292 
for moderate limitation of motion of the lumbar spine.  In 
this respect, the treatment report from the San Antonio Bone 
and Joint Clinic notes that the veteran reinjured his back on 
June 24, 1996, after slipping and falling at work.  Although 
findings from range of motion testing are not contained in 
this report, it was noted that the veteran's lumbosacral 
spine was markedly restricted in all planes.  The March 1998 
examination report does include findings from range of motion 
testing, which indicate slight limitation of motion of the 
lumbar spine.  Although slight limitation of motion warrants 
a 10 percent evaluation under Diagnostic Code 5292, this 
examination report further notes that the veteran had pain 
with all activities of daily living, was unable to lift and 
carry objects over five pounds, and exhibited excess 
fatigability on use.  Thus, after considering both the 
limitation of the range of motion of the lower back and the 
objectively demonstrated pain and discomfort (which clearly 
accounts for some functional loss), the Board finds that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  See 38 C.F.R. § 4.7.  Resolving all reasonable 
doubt as to the evaluation to be assigned for the veteran's 
low back disability in the veteran's favor, the Board 
concludes that a 20 percent evaluation for the veteran's low 
back disability under Diagnostic Code 5292 is appropriate, 
effective as of June 24, 1996.  See generally Deluca, supra; 
38 C.F.R. §§ 4.40, 4.45, 4.49.

In its decision of July 1998, the RO determined that any 
increase in the veteran's low back disability due to the 
work-related injury could not be considered in rating this 
disability.  The Board disagrees.  The evidence shows that 
the veteran's work-related injury clearly exacerbated his 
service-connected spondylolisthesis due to bilateral 
spondylolysis at L5.  Nevertheless, the Board emphasizes that 
the fusion performed shortly after this incident was for the 
veteran's service-connected spondylolisthesis due to 
bilateral spondylolysis at L5, with no additional diagnosis 
shown.  Moreover, no medical opinion is contained in the 
record which identifies the extent this service-connected 
disability has been exacerbated by the veteran's work-related 
injury.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(holding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  Thus, the 
Board is required to attribute all symptomatology to the 
veteran's service-connected spondylolisthesis due to 
bilateral spondylolysis at L5. 

Finally, as noted, it has been determined that the disc 
fusion performed in October 1996 was for the veteran's 
service-connected spondylolisthesis due to bilateral 
spondylolysis at L5.  Accordingly, the Board reverses the 
July 1998 rating decision with respect to the finding that 
the December 1996 rating decision was clearly and 
unmistakably erroneous in granting a total evaluation under 
38 C.F.R. § 4.30 for the period from October 11, 1996 to 
December 1, 1996. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's low back disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The March 
1998 VA examination report notes that the veteran has been 
unable to return to his previous job as a custodian since his 
disc fusion.  While the examiner commented that the veteran 
would be unable to function as a custodian which required 
lifting objects over five pounds, there is no indication in 
the record that the veteran's low back disability precludes 
him from performing more sedentary jobs.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation prior to June 24, 
1996, for spondylolisthesis due to bilateral spondylolysis at 
L5 is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation since June 24, 
1996, for spondylolisthesis due to bilateral spondylolysis at 
L5 is granted. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 for the period from October 
11, 1996, to December 1, 1996, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

